Citation Nr: 1604805	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for bruxism and residuals of, to include loss of teeth and dental treatment.

3. Entitlement to service connection for a skin condition, claimed as folliculitis of the arms and back.

4. Entitlement to an evaluation in excess of 20 percent for temporomandibular joint dysfunction (TMJ).

5. Entitlement to an initial rating in excess of 10 percent for chronic rhinosinusitis.

6. Entitlement to an initial compensable rating for tension and sinus headaches.

7. Entitlement to a separate rating for degenerative arthritis of the spine as secondary to the service-connected thoracolumbar strain. 

8. Entitlement to a separate rating for sciatica as secondary to the service-connected thoracolumbar strain.

9. Entitlement to a schedular evaluation in excess of 20 percent for retrocalcaneal exostosis, right heel and 2nd toe surgery, with scars.

10. Entitlement to an evaluation in excess of 10 percent for thoracolumbar strain.

11. Entitlement to an evaluation in excess of 10 percent for deviated nasal septum, status post septorhinoplasty.

12. Entitlement to an extraschedular evaluation for retrocalcaneal exostosis, right heel and 2nd toe surgery, with scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A hearing was held in October 2015 by means of video conferencing equipment with the Veteran in Des Moines, Iowa before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for migraines, bruxism, and a skin condition; entitlement to increased ratings for chronic rhinosinusitis, tension and sinus headaches, and TMJ; entitlement to a separate rating for degenerative arthritis of the spine and sciatica both as secondary to the service-connected thoracolumbar strain; and entitlement to an extraschedular evaluation for retrocalcaneal exostosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's retrocalcaneal exostosis, right heel and 2nd toe and hallux valgus surgery, with scars has resulted in a severe foot injury.

2. As a result of the Veteran's October 2013 surgery, she has moderately severe nonunion or malunion of the tarsal or metatarsal bones of the right 2nd toe.

3. Prior to May 2014, the Veteran's symptoms of thoracolumbar strain were not of the severity to cause flexion to be limited to 60 degrees or less; the combined range of motion of the spine to be limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4. Since May 2014, the Veteran's symptoms of thoracolumbar strain, with consideration of range of motion testing after repetitive use and symptoms of reported flare-ups have caused thoracolumbar flexion to be limited between 30 and 60 degrees.

5. The Veteran has been assigned the maximum schedular rating for her deviated septum; no other diagnostic codes address her symptoms and her symptoms of occasional side nasal lesions and bloody nose do not significantly impact her employment or activities of daily living to the extent that referral for extraschedular consideration is warranted.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for right heel and 2nd toe and hallux valgus surgery, with scars have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5003, 5280, 5282, 5284 (2015).

2. The criteria for a separate 20 percent rating for moderately severe nonunion or malunion of the tarsal or metatarsal bones of the right 2nd toe from October 2013 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2015).

3. The criteria for a 20 percent rating for thoracolumbar strain have been met since May 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2015).

4. The criteria for a rating in excess of 10 percent for deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and private treatment records.  The Veteran submitted statements and was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran VA medical examinations in June 2009, March 2012, May 2014, and September 2014 for the disabilities discussed below.  Each of the reports are adequate for rating purposes because the examiners reviewed the claims files, examined the Veteran, and provided detailed reports addressing the symptoms for each disability examined.  Further, when requested, the examiners provided opinions supported by rationale.  Specifically, in June 2009, the Veteran had an examination of her right foot, spine, and deviated.  The examiner reviewed the claims file and documented the Veteran's reported symptoms and symptoms observed on examination.  The Veteran had a VA examination of her right foot in March 2012.  The examiner reviewed the claims file, examined the Veteran, and provided a detailed description of her right foot symptomatology.  

In May 2014, the Veteran had VA examinations for her spine, deviated septum, and foot.  The examiners reviewed the claims file, examined the Veteran, and provided a detailed report of her symptomatology.  The Veteran had a VA examination in September 2014 for the right foot and scars of the foot.  The examiner reviewed the claims files, examined the Veteran, and provided a detailed report addressing the severity of her symptoms.

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has also considered whether referral for extraschedular ratings is warranted.  Generally, the rating schedule is deemed adequate to rate a disability.  38 C.F.R. § 3.321(a) (2015).  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b). 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Director of Compensation and Pension Service (Director) for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Director for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

A. Foot

The Veteran seeks a rating in excess of 20 percent for her retrocalcaneal exostosis, right heel and 2nd toe surgery, with scars, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5015-5003.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The Veteran's disability has been rated under Diagnostic Code 5015, bones, new growths of, benign, and Diagnostic Code 5003, degenerative arthritis, the residual of the Veteran's disability.  Diagnostic Code 5015 provides that ratings shall be based on limitation of motion of the affected parts, as arthritis, degenerative.  

Under Diagnostic Code 5003, arthritis, degenerative, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id. 

Here, the Veteran has been awarded the highest rating under Diagnostic Code 5003 for x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  To assign a rating in excess of 20 percent for the Veteran's disability, the Board must consider other diagnostic codes addressing the foot.  However, the rating schedule does not contain a diagnostic code addressing limitation of motion of the foot.  Nevertheless, Diagnostic Code 5284, foot injuries, other, is a general diagnostic code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  Under Diagnostic Code 5284, foot injuries that are shown to be severe are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id. 

The words "marked," "severe" and "pronounced" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The Board has also considered Diagnostic Code 5281, hallux valgus, which provides a maximum rating of 10 percent for severe hallux valgus, while Diagnostic Code 5282, hammer toe, provides a compensable 10 percent rating only if all toes are affected.  Diagnostic Code 5283, tarsal or metatarsal bones, malunion or nonunion, provides a 10 percent evaluation for moderate disability, 20 percent for moderately severe disability, and 30 percent for severe disability.  38 C.F.R. § 4.71a. 

In evaluating this case, the Board is cognizant of and points out to the Veteran the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, amputation of the foot or loss of use of the foot is rated at 40 percent.  Thus, the combined schedular rating of the Veteran's disabilities of the right foot cannot exceed 40 percent.

The evidence includes private treatment records from ORA, dated September 2008, which show report of pain in the Achilles tendon and pain over the medial eminence when wearing pumps or rigid shoes as opposed to tennis shoes.  She had a second hammertoe which crossed over the great toe.  She also had mild hallux valgus with a fairly sizeable medial eminence.  The bunion and hammertoe were very mild on x-ray.  For the Achilles pain, the provider recommended that she wear a boot.

The Veteran had a VA examination in June 2009.  She reported pain in the right foot and great toe area.  Flare-ups were caused by footwear and exercise and they limited her running.  She was not using corrective or assistive devices.  The examiner did not observe pain with manipulation, calluses, or eversion of the heels.  A bunion is noted at the right great toe metatarsophalangeal (MTP) joint with an overriding hammer toe of the right 2nd toe.

In October 2009, the Veteran had a bunionectomy on her right great toe.  The Veteran had a follow up appointment in December 2010 for her bunionectomy and second toe arthrodesis.  She reported that the bunionectomy site and second toe seemed to be doing well however she experienced burning type sensation under the second third and fourth metatarsal head area.  The provider noted that the right bunionectomy incision site and second toe incision site had healed well.  When placing the second third and fourth toe through range of motion, there was a slight crepitus feel with the gliding mechanism of the tendons.  Id.

In February 2012, the Veteran had surgery to place an implant in the right second MTP joint.

During the VA examination conducted in March 2012, the Veteran reported that she recently had a right second toe MTP joint arthroplasty.  She was still in postoperative dressing and non-weight bearing on the right foot.  The examiner observed that she no longer had hammer toe but had mild right hallux valgus resulting in mild to moderate symptoms.  The examiner observed that the Veteran had scars that were not painful, unstable, or in an area greater than 39 square centimeters.  She had a healing scar from her recent surgery.  She continued to have Achilles pain due to decreased strength.  The Veteran reported that she previously used insoles.  The examiner did not find that the severity of her foot condition resulted in functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays showed post-surgical changes of the posterior calcaneus, right second toe MTP arthroplasty, and bunion and bunionette surgery.  The examiner indicated that the condition impacted the Veteran's ability to work.  The examiner did not address flare-ups or the DeLuca criteria.

In October 2013, the Veteran had surgery to remove the implant from her right second toe.  Treatment records indicate that after receiving the implant, an infection developed and she received antibiotics and a cortisone shot for hard painful tissue.  The Veteran reported that the area remained lumpy, stiff, and painful and would become red and swollen by the end of the day.  Her orthotics were painful on this area.  She reported cramping in her foot and leg caused by walking differently due to pain and stiffness in the joint area. 

The Veteran had another VA examination in May 2014.  She reported that the hammertoe correction failed, requiring an implant.  However, the implant broke and was removed.  A pin was placed and now the toe is shorter and sticks up.  The Veteran reported pain in the plantar surface.  Magnetic resonance imaging (MRI) showed bone edema with possible osteomyelitis.  The examiner noted lateral deviation.  Flare-ups were reported with prolonged walking, standing, positioning, running, jumping, and lifting heavy loads.  Pain is eases with rest, stretching, medication, and limitation of activity.  She had pain on use of her foot, with pain accentuated on manipulation.  She had pain on manipulation of her feet and swelling on use.  She used arch supports and orthotics for her right foot; however, she remained symptomatic.  The examiner observed that she had extreme tenderness of the plantar surfaces on her foot.  

The examiner noted objective evidence of marked deformity of the foot, to include the right second toe sticking up and measuring 1 cm shorter than the same digit on the left foot.  The examiner observed that there appeared to be no proximal interphalangeal joint and the metatarsophalangeal joint was nearly nonexistent.  Her weight bearing line did not fall over or medial to the great toe.  The examiner observed inward bowing of the Achilles tendon on manipulation of the right foot.  The examiner noted severe symptoms of hallux valgus, with function equivalent to the amputation of the great toe.  The examiner also stated that the she had moderate malunion or nonunion of the tarsal or metatarsal bones.  

The examiner stated that the disability caused less movement than normal, pain on movement, pain on weight-bearing, swelling and deformity.  The examiner noted that the Veteran had flare-ups with weather changes and had functional loss when engaging in prolonged walking (more than one mile), prolonged standing (more than 30 minutes), prolonged positioning (more than 30 minutes), and lifting or carrying loads more than 35 pounds.  Running and jumping were impossible.  The examiner did not find that the severity of her foot disability resulted in functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies showed degenerative arthritis.  The examiner found that the right foot disability would impact employment due to fatigue of the right foot.  The examiner opined that during flare-ups or when the joint is used repeatedly over a period of time, functional ability would not be limited by weakness, pain, fatigability, or incoordination.

In September 2014, the Veteran had a VA examination that addressed her foot, to include scars.  On examination, the Veteran did not have scars of the foot that were painful or unstable, or have a total area equal to or greater than 6 square inches.  One scar on the dorsal aspect of the second toe was 5.5 cm long.  A scar on the lateral forefoot was 1.5 cm.  A scar on the medial foot measured 6.5 cm.  The right heel had a 1 cm diameter raised area that was callused but no scar was identifiable.  None of the scars caused limitation of function or impacted employment.  

The examiner diagnosed hammer toes, hallux valgus, and bursitis.  The Veteran reported foot pain and said she could not tolerate walking more than one mile.  Symptoms included inflammation of the foot and increased pain.  She said she has to sit if she is on her feet for very long.  The examiner stated that it would take resorting to speculation to comment on any loss of ROM or function during a flare as the Veteran would need to be examined during a flare-up.  

The Veteran had hammering of the 2nd toe of right foot, which was surgically corrected but had complications of sticking up straight.  She then had a MTP implant that was later removed.  She now has a 2nd toe that she cannot control with movement but that remains flexible.  However, her toe sticks up and usually is lying above the great and 3rd toe which fill the space of the 2nd toe.  The examiner stated that the Veteran has chronic pain due to her MTP surgeries, which limits her ability to be on her feet.  The examiner noted that the Veteran had surgery to correct hallux valgus and that as a result of the surgeries, her right second toe was shortened by 1 cm and she did not have an MTP joint.  The examiner found that her foot condition caused more movement than normal, pain on weight-bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner did not find that the severity of her foot condition resulted in functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner indicated imaging showed irregularity at the 2nd MTP joint, which possibly indicated bone infection.  The examiner opined that the right foot condition impacted occupational tasks because she would need to sit occasionally for comfort, could not stand or walk for prolonged periods, and could not engage in heavy lifting.

During her hearing before the Board, the Veteran indicated that further surgeries were not recommended.  Doctors said nothing further could be done to fix her foot.  She testified that she had missed work due to her foot condition because her podiatrist was located over an hour from her home.  She also stated that while an examiner indicated the need for her to be examined during a flare-up to determine functional impairment during a flare-up, recommendation is not feasible.  She noted that her podiatrist is far away and that she cannot see her primary care provider without an appointment.  She also indicated that most flare-ups occur after hours and that she could not go to an emergency room.  Thus, the closest treatment facility is one hour away, which causes problems when she tries to have her foot examined during a flare-up.  She also noted that she might have problems driving during flare-ups since the foot in question is the right foot.

The Veteran described having had symptoms such as "charley horses" and cramps that had occurred over weekends and prevented her from walking.  She said her flare-ups also manifest as swelling in the morning, which hinders her ability to walk.  At night her toe swells and stiffens when she takes off her shoes.

During an August 2015 VA appointment, the provider observed a well-healed incision on the dorsum along the second toe.  Her second toe sits atop the great and third toes.  She had pain to palpation at the plantar surface of her foot at the third metatarsal head.  She did not have much pain to palpation at the plantar surface of her foot at the second metatarsal head.  She also had nerve pain at the dorsal aspect of her foot on the lateral side of her second MTP joint consistent with neuroma.

After considering all of the evidence, the Board finds it supports the assignment of a 30 percent rating for the foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284, for the entire pendency of the claim.  The Veteran has continually reported foot pain and tenderness during the pendency of the claim, along with functional impairment of the foot.  See ORA records dated August 25, 2008 and September 22, 2008.  She has consistently reported having debilitating flare-ups.  Further, her disability deteriorated to the point that she had to have an implant in the right second toe and surgery on her right great toe.  She also had pain of the Achilles tendon due to weakness as well as tenderness of the foot and flare-ups that have impacted her activities of daily living.  The Board points out that 30 percent is the maximum rating provided under Diagnostic Code 5284 unless the Veteran has actual loss of the foot, a finding that has not been substantiated.  See VA examinations dated March 2012, May 2014 and September 2014.  Simply, the evidence does not show that no effective function of the foot remains which would equally well be served by an amputation stump below the knee with use of a suitable prosthetic appliance.

The Board finds the evidence also supports the assignment of a separate 20 percent rating for malunion or nonunion of the tarsal or metatarsal joint from October 2013, the date the Veteran's implant of her right second toe was removed.  As noted in the May 2014 VA examination report, the Veteran had moderate malunion or nonunion of the tarsal or metatarsal bones of the right second toe, the toe was 1 cm shorter than the second digit on the left foot, the toe stuck straight up, there appeared to be no proximal interphalangeal joint, and the metatarsophalangeal joint was nearly nonexistent.  Considering these factors, the Board finds that a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5283 for moderately severe malunion or nonunion of the tarsal or metatarsal bones of the right second toe is warranted.  A 30 percent rating is not warranted under this diagnostic code as the symptoms of the right second toe have not been severe.

The Board finds that the assignment of a separate rating for the right second toe does not constitute pyramiding because even without consideration of the right second toe, the Veteran's foot disability, with consideration of Achilles pain due to weakness, severe hallux valgus, and flare-ups constitute a foot injury that is severe in nature.  The Board acknowledges that a separate rating of 10 percent could be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5280 for hallux valgus of the right great toe since the May 2014 VA examiner indicated that the Veteran had severe symptoms of hallux valgus, with function equivalent to the amputation of the great toe.  However, the Board has considered the impact and severity of this disability in the assignment of the 30 percent rating for severe injury of the foot under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Thus, to assign a separate rating for hallux valgus under Diagnostic Code 5280 would constitute pyramiding.  Id.

A separate rating is not warranted at any time during the pendency of the claim under Diagnostic Code 5282 since all toes have not been affected by hammer toe.

The Board also considered whether a separate rating is warranted for scars.  However, since the Veteran's scars of the right foot have not been painful or unstable and have not exceed an area in excess of 6 square inches during the pendency of the claim, a separate compensable rating for scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7804.  See VA examination, dated September 2014.

The Board has considered whether a remand is warranted to schedule an additional VA examination during a period of flare-up of the foot.  However, the Board finds a remand is not warranted because, based on her testimony, flare-ups are generally acute and/or occur during times not practical for the scheduling of an examination (e.g. in the morning, at night, or on weekends).  See Voerth v. West, 13 Vet. App. 117 (1999).  The Veteran also testified that seeing a doctor or examiner during a period of flare-up is not feasible because her podiatrist is located more than one hour from her home, she cannot see her primary care provider without an appointment, and she could possibly have trouble driving to an appointment during a period of flare-up.  Thus, the Board concludes that delaying adjudication of the claim to attempt to schedule an examination during a period of flare-up is not warranted.

The Board further finds that the Veteran has not been prejudiced by not having a VA examination of her right foot scheduled during a period of flare up because the Board has considered her lay reports of symptoms during flare-ups in the assignment of the increased ratings granted herein.  Notably, neither she nor the medical records have indicated that the severity of her right foot disability, even with consideration of flare-ups, equates to loss of use of the foot.  Thus, the Board finds that the Veteran has not been prejudiced by not having a VA examination during a period of flare-up and that a remand for an additional examination would unnecessarily delay adjudication of the claim and the award of the increased ratings granted herein.

Based on the foregoing, the Board finds that a 30 percent rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5015-5284 for the entire pendency of the claim.  A separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5283, is warranted from October 2013, the date the Veteran's implant of the right second toe was removed.  To this extent, the appeal is granted.

B. Spine

The Veteran seeks a rating in excess of 10 percent for her thoracolumbar strain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Under Diagnostic Code 5237, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

The General Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

The General Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

The Veteran had a VA examination in June 2009.  She reported low back pain and pain in the left flank area near the T-10 to T-12 region.  She also had pain in the area of the left ischial tuberosity, which would become painful if she sat for too long.  The examiner noted report of episodic low back pain or ache with left sciatica secondary to piriformis syndrome.  The Veteran treated her symptoms with Motrin.  Flare-ups occurred when she exercised or sat for too long.  On examination, the examiner did not observe spasms or trigger points.  Flexion of the spine measured to at least 90 degrees, with pain.  Extension of the spine measured to 30 degrees, with pain starting at 30 degrees.  Lateral flexion of the spine measured to 30 degrees, bilaterally, with pain starting at 30 degrees.  Lateral rotation of the spine measured to 45 degrees, bilaterally, with pain.  The examiner did not address the DeLuca criteria or indicate the impact, if any, on the Veteran's activities of daily living or employment.

In April 2011, the Veteran complained of lower back pain radiating down left leg for three weeks.  She reported that she tried conservative treatment without relief.  Pain was located on her left gluteal mass inferiorly along mid-clavicular line and she was unable to put pressure on left gluteal mass with sitting.  She had an obvious limp while walking. 

The Veteran had a VA examination in May 2014.  The diagnoses included lumbosacral strain, degenerative arthritis of the spine, and scoliosis associated with mild degenerative arthritis and minimal recurrent muscle strain.  The examiner summarized pertinent history and noted the history of sciatica and treatment with physical therapy as well as report of spasms on the left side.  The Veteran reported that flare-ups impact function, preventing her from walking more than 1 mile, standing for more than 30 minutes, sitting for more than 30 minutes, running or jumping, or lifting or carrying loads more than 35 pounds.  ROM testing showed forward flexion of the spine to 90 degrees, with pain starting at 60 degrees.  Extension of the spine measured 20 degrees, with pain starting at 15 degrees.  Lateral flexion of the spine was 25 degrees, with pain starting at 25 degrees, bilaterally.  Lateral rotation of the spine was also 25 degrees, with pain starting at 25 degrees, bilaterally.  After repetitive use testing, forward flexion measured 65 degrees, extension to 15 degree, and lateral rotation and flexion to 25 degrees, bilaterally.  The examiner noted that after repetitive use the Veteran had less movement than normal and pain on movement.  The Veteran had localized pain at the latissimus dorsi, psoas, and erector spinae, bilaterally with the left side being worse than the right.  The examiner stated that her condition did not cause muscle spasm or guarding of the spine.  Strength, deep tendon, and sensory examinations were normal.  The examiner indicated that the Veteran had signs of mild radiculopathy of the left lower extremity but that it manifested due to compression of the left sciatic nerve at the level of the gemellus and piriformis muscles.  The examiner stated that the Veteran did not have intervertebral disc syndrome.  The examiner noted that with distraction the Veteran's ROM increased, thus the examiner concluded that there was a level of symptom magnification.  The examiner found that the back disability did not impact the Veteran's ability to work.  The examiner opined that during flare-ups or when the joint is used repeatedly over a period of time, fatigability significantly limited the Veteran's functional ability.

During her hearing before the Board, the Veteran testified that she had painful ROM and used a TENS unit to treat different pains.  She was prescribed medication but she could not take it because she works with substance abuse clients.  She does not take any pain-controlling medications due to her employment.  Thus, she is able to sleep only four hours a night because of the pain and she has to use other coping skills.  She also requested that the new diagnosis of degenerative arthritis be assigned a separate rating as the condition is related to the original strain that occurred during service.  She also testified that she had physical therapy appointments for her sciatica, which started in her low back and extended down her leg.  Providers told her that the pain was in her piriformis muscle which relates to the way she walks or stands due to her feet and knees.

In an addendum opinion received in October 2014, the examiner noted that the Veteran has mild scoliosis and mild degenerative changes of the thoracolumbar spine.  The examiner stated that scoliosis is defined as a lateral curvature of the spine that is usually accompanied by rotation.  Scoliosis is not a diagnosis, but a description of a structural alteration that occurs in a variety of conditions.  It is a congenital developmental condition that is not acquired.  Strains are acute soft tissue injuries.  Strains do not cause arthritis in joints.  There was no disruption to the articular surface of the joint at the time of injury; therefore, the DJD is most likely a natural aging process.  The examiner also opined that it is less likely than not that her radiculopathy is due to or related to her back condition.  While the veteran has subjective complaints of radiculopathy, there is no objective evidence of pathology that would cause radicular symptoms.  Radiculopathy is not caused by soft tissue muscular conditions, radicular symptoms are caused by intervertebral disc compressing a nerve root or spinal stenosis.  Physical exam is not consistent with nerve root compression, straight leg raising is negative, x-rays show no evidence of disc disease or spinal stenosis.  Pain in the latissimus dorsi, psoas and erector spinae muscles would be the functional limitation due to back strain.

Based on the foregoing, the Board finds that a 20 percent rating for the thoracolumbar strain is warranted from May 2014.  At that time the Veteran's ROM of the thoracolumbar spine showed flexion to 65 degrees after repetitive use.  Further, the examiner stated that during flare-ups or when the joint is used repeatedly over a period of time, fatigability would significantly limit the Veteran's functional ability.  Thus, while the Veteran's flexion was to 65 degrees after repetitive use, the Board finds that consideration of the DeLuca criteria supports the assignment of the 20 percent rating for limitation of flexion limited between 30 and 60 degrees.  The Board does not find that the Veteran's thoracolumbar strain has been of the severity to warrant a higher rating.  A 40 percent rating is not warranted unless flexion of the spine is limited to 30 degrees or less or unless the entire thoracolumbar spine had favorable ankylosis.  At no time during the appeal has the Veteran's spine exhibited favorable ankylosis.  Further, the evidence has not shown limitation of flexion, even with considering flare-ups and DeLuca criteria, to 30 degrees or less.  Consequently, the Board finds that a 20 percent rating is warranted from May 2014.

A 20 percent rating is not warranted prior to May 2014 because the severity of the Veteran's thoracolumbar strain did not cause (a) flexion to be limited to 60 degrees or less; (b) combined ROM of the spine to be limited to 120 degrees or less; or (c) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As discussed above, prior to May 2014, the Veteran's ROM in June 2009 showed flexion of the thoracolumbar spine to 90 degrees with pain.  No additional limitations were documented.

As discussed below, the issues of entitlement to separate ratings for sciatica and degenerative arthritis of the thoracolumbar spine, both to include as due to service-connected thoracolumbar strain, have been remanded for further development.

Finally, the Board has considered whether referral for extraschedular consideration is warranted.  Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's thoracolumbar strain is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5237.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms were not present during the appeal period.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

In summary, the Board finds that the evidence supports the assignment of a 20 percent rating from May 2014.  No other staged ratings are warranted.  To this extent, the appeal is granted.

C. Deviated Septum

The Veteran seeks a rating in excess of 10 percent for her deviated septum, which has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Unfortunately, Diagnostic Code 6502 provides only for a maximum 10 percent rating.  38 C.F.R. § 4.97.  Therefore, the Veteran cannot obtain a higher rating under these rating criteria.  The Board has reviewed other related diagnostic codes but finds that Diagnostic Code 6502 is the appropriate code for rating the Veteran disability.  As such, the claim is denied on a schedular basis.

However, a higher rating may be assigned on an extraschedular basis.  The Board observes that in the statement of the case, issued in May 2012, the RO found that referral to the Director for extraschedular consideration was not warranted.  The Board agrees.

The Veteran contends that she is entitled to an extraschedular evaluation for her deviated septum based on interference with employment due to medical appointments and treatments.  However, the evidence does not show that her deviated septum has caused significant impairment of health or interference with employment that would render the currently assigned schedular rating inadequate.  While the evidence shows she had numerous medical appointments, to include appointments related to her sinuses, the evidence does not show that she missed work due to her deviated septum.  Here, the Veteran's VA examination report from June 2009 indicates that no apparent septal deviation was present.  Examination of the nose was normal.  

During the May 2014 VA examination, the Veteran reported having occasional side nasal lesions and bloody nose and reported that the cartilage could become infected easily.  She had complete obstruction of both sides of the nasal passage due to rhinitis.  The Board observes that the Veteran has a separate rating for chronic rhinosinusitis and that the claim for an increased rating for chronic rhinosinusitis is not before the Board for adjudication.  Treatment records do not show symptoms of the deviated septum that have not already been accounted for in the assigned 10 percent rating or that are of the severity to warrant referral for extraschedular consideration.  Consequently, based on the available evidence, the Board cannot find that the Veteran's deviated septum, without consideration of her service-connected chronic rhinosinusitis, has caused significant impairment of health or interference with employment that would render the currently assigned schedular rating inadequate.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  The appeal is denied.


ORDER

A 30 percent rating for retrocalcaneal exostosis, right heel and hallux valgus, with scars is granted.

A separate 20 percent rating for malunion or nonunion of the tarsal or metatarsal joint of the right second toe from October 2013 is granted.

A 20 percent rating for thoracolumbar strain from May 2014 is granted.

Entitlement to a rating in excess of 10 percent for deviated septum is denied.


REMAND

Reason for Remand: To obtain an etiology opinion, schedule VA examinations, adjudicate extraschedular evaluation, and issue a statement of the case.

The Veteran seeks service connection for migraine headaches.  While the VA examiner in June 2014 diagnosed chronic headaches with migrainous exacerbations, the September 2014 examiner opined that the Veteran's migraine condition is less likely than not caused by or secondary to her service or service-connected conditions.  The examiner did not indicate whether any of the Veteran's service-connected conditions aggravate the migraine condition.  Therefore, a remand is necessary to obtain an addendum opinion addressing the issue of aggravation.

Regarding the Veteran's retrocalcaneal exostosis, right heel and 2nd toe and hallux valgus surgeries, with scars, due to the impact of the Veteran's foot disability on her activities of daily living and employment, the Board finds that the appeal must be referred for extraschedular consideration.

The Veteran seeks a rating in excess of 20 percent for her service-connected TMJ.  In an addendum opinion dated October 2014, the VA examiner indicated that it is not possible to opine whether pain, weakness, fatigability, or incoordination significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Accordingly, the Board finds that a remand is necessary to attempt to schedule a VA examination of the Veteran's TMJ during a period of flare-up.  

Additionally, the Veteran testified that she had to take extensive time off work for dental appointments due to pain and lockjaw related to her TMJ.  She also indicated that her dental problems are due to or related to her TMJ.  The Board observes that during service the Veteran was a dental assistant and finds she is competent to report on her dental condition.  The Board also observes that the Veteran has an appeal pending for bruxism, which has not been service-connected.  On remand, the examiner must consider the Veteran's statements and opine whether the numerous dental appointments were due to her service-connected TMJ.

The Veteran also seeks entitlement to a separate rating for degenerative arthritis of the spine and sciatica as due to her service-connected thoracolumbar strain.  In October 2014, the VA examiner opined that the degenerative arthritis is most likely a natural aging process and that it is less likely than not that her radiculopathy is due to or related to her back condition.  The Board observes that electromyography (EMG) testing was not conducted to conclusively determine the etiology of the sciatica.  Further, the examiner did not address whether the Veteran's service-connected thoracolumbar strain has aggravated the degenerative arthritis of the spine or her sciatica.  Therefore, a remand is necessary to schedule a VA examination to determine the etiology of the Veteran's degenerative arthritis of the spine and sciatica, to include whether either condition has been aggravated by her service-connected thoracolumbar strain.

Finally, in October 2014, the RO denied service connection for bruxism and residuals of, to include loss of teeth and dental treatment and for a skin condition, claimed as folliculitis of the arms and back.  The RO granted service connection and a 10 percent rating for chronic rhinosinusitis and granted a noncompensable rating for tension and sinus headaches.  These claims stem from an October 2014 rating decision.  The Veteran submitted a timely notice of disagreement; however a statement of the case has not been issued.  When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to the adverse determination, the Veteran is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238  (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Obtain an addendum opinion addressing the etiology of the Veteran's migraines.  The examiner must be provided access to the Veteran's electronic claims file on Virtual VA and VBMS.  After review of the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches are due to or have been aggravated by the Veteran's service-connected tension-type headaches or TMJ.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Schedule the Veteran for a VA examination for her TMJ syndrome during a period of flare-up, if possible.  The examiner must be provided access to the Veteran's electronic claims file on Virtual VA and VBMS.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must determine the range of motion of the Veteran's inter-incisal range and range of lateral excursion, in millimeters.  If pain (or other symptom such as clicking or discomfort) is present on any motion, the Veteran must be instructed to indicate to the examiner at what point the pain begins and the examiner must report this finding.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected TMJ syndrome after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional millimeters of limitation of motion lost.  The examiner must also indicate whether there is any interference with mastication.

If it is not feasible to schedule the Veteran for an examination during a period of flare-up, an examination must be scheduled and the examiner must be advised that the Veteran's lay statements regarding the severity of her symptoms during flare-up must be considered.  After examining the Veteran and documenting all symptoms of TMJ syndrome, if possible, the examiner must indicate the functional limitations of the TMJ during a period of flare-up, with consideration of the Veteran's reported symptoms during a flare-up.  

The examiner must be notified that the Veteran was a dental assistant during service and as such, is competent to report on the etiology and progression of her TMJ syndrome and dental conditions.

The examiner should be notified that the Veteran claims that she had to take extensive time off work for dental appointments due to pain and lockjaw related to her TMJ.  The examiner must opine whether the Veteran's dental treatment was necessitated by or whether her dental conditions were aggravated by her TMJ syndrome.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. Schedule the Veteran for a VA examination to determine the etiology of her degenerative arthritis of the thoracolumbar spine and sciatica.  The examiner must be provided access to the Veteran's electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of the electronic claims file in the examination report.

Any indicated studies or diagnostic tests, to include EMG testing, should be accomplished.  If EMG testing is not conducted, the examiner must explain why EMG testing is not necessary.

All pertinent symptomatology and findings must be reported in detail.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the spine is due to or has been aggravated by the Veteran's service-connected conditions, to include thoracolumbar strain.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sciatica is due to or has been aggravated by the Veteran's service-connected conditions, to include thoracolumbar strain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Send the Veteran's claim for an increased rating for retrocalcaneal exostosis, right heel and 2nd toe and hallux valgus surgeries, with scars to the Under Secretary for Benefits or Director of Compensation and Pension for consideration of an extraschedular evaluation

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

7. Issue a statement of the case for the Veteran's claims for service connection for bruxism and a skin condition, and claims for increased ratings for chronic rhinosinusitis and tension and sinus headaches.  Only if the Veteran submits a timely substantive appeal should the claims be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


